Citation Nr: 1802992	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-09 459	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of a right ankle injury.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for lumbar disk herniation, L5-S1, postoperative.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bronchitis.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for pseudofolliculitis barbae (claimed as shaving).

6.  Entitlement to service connection for astigmatism.

7.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2013 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board observes that in correspondence received in July 2016, the Veteran requested a Board hearing.  However, in correspondence received in August 2016, he indicated that he wished to cancel his request for a Board hearing.  In light of the forgoing, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in correspondence received in August 2016, the Veteran indicated that he wanted to withdraw any and all appeals.  He explained that he was satisfied with the results of a June 2016 rating decision, which awarded him a 100 percent combined rating.  

The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204 (2017).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, the issues on appeal are no longer within the Board's jurisdiction and are dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).



ORDER

The appeal is dismissed.




		
K. Conner
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


